DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 14-15 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamakawa (US PGPUB 2021/0109691).
With regard to Claim 1, Yamakawa teaches an apparatus comprising
circuitry configured to:
store data that is received in a memory ([0134] “the storage 180 secures… the transmission history information storage area 188, and an image data storage area 190.”);
acquire transfer history information indicating a transfer state of the data, from an information processing system configured to transfer the data to an external storage ([0040] “FIG. 8 is a table showing an example of a data configuration of transmission history information.” [0066] “the state information includes log data indicating an execution history or an operation history of a job of the image forming apparatus 10”);
identify data to be transmitted from within the data stored in the memory, based on the transfer history information; and transmit the identified data to the information processing system ([0102] “The command transmitter and receiver 106 may transmit, to the untransmitted data processor 112, only the untransmitted data, or the transmitted data that is transmitted to the management server 20 together with the untransmitted data.”).

With regard to Claim 14, Yamakawa teaches a data transfer system comprising: 
the apparatus according to claim 1 (See above regarding the rejection of Claim 1); and 
the information processing system configured to transfer to the external storage the data transmitted from the apparatus ([0254] “Information processed by these devices is temporarily stored in a temporary storage device (such as a RAM) at the time of processing the information, and then stored in storage devices such as various types of read only memories (ROMs) and HDDs, and read or corrected and written by the CPU, as necessary.”).

With regard to Claims 15 and 18, these claims are equivalent in scope to Claims 1 rejected above, merely having a different independent claim type, and as such Claims 15 and 18 are respectively rejected under the same grounds and for the same reasons as discussed above with regard to Claims 1. 
With further regard to Claim 15, the claim recites additional elements not specifically addressed in the rejection of Claim 1. The Yamakawa reference also anticipates these additional elements of Claim 15, for example, wherein the data transfer system comprises: 
an apparatus including first circuitry; and an information processing system including second circuitry (See. Figs. 1-2 of Yamakawa.).

With regard to Claim 17, Yamakawa teaches the data transfer system according to claim 15, wherein the transfer state of the data indicated in the transfer history information stored in the information processing system includes a status indicating that the data has been successfully transferred from the information processing system to the external storage ([0066] “The state information (second information) is information other than the usage information about the image forming apparatus 10, and is information acquirable by the image forming apparatus 10 in a current state and/or a past state or until reaching the current state. For example, the state information includes log data indicating an execution history or an operation history of a job of the image forming apparatus 10, a usage condition of each component such as a fixer, defect prediction data predicted from the usage condition, operation information of devices such as a current temperature of a fixing device and an operation state of a fan, a setting value of the image forming apparatus, firm data, and the like”).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa as applied to Claim 1 above, and further in view of Hirose et al. (US PGPUB 2021/0224292).
With regard to claim 10, Yamakawa teaches all the limitations of claim 1 as described above. Yamakawa does not teach the queue information as described in claim 10. Hirose teaches
wherein the circuitry is configured to store queue information indicating a queue of processes including a transfer process of the received data and a transmission process of the identified data, and execute the processes registered in the queue information according to an order ([0083] “The execution queue 54 is a FIFO type buffer memory in which untransmitted execution notification messages are stored in order of generation. The matching unit 53 adds the newest execution notification message to the end of the execution queue 54, and the execution transmission unit 55 extracts the oldest execution notification message among the untransmitted execution notification messages from the top of the execution queue 54. The execution transmission unit 55 extracts the execution notification messages one by one from the top of the execution queue 54 and transmits the extracted execution notification message to the online system of a suitable securities company.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the apparatus as disclosed by Yamakawa with the queue information as taught by Hirose in order ensure that the correct processes are executed in the correct order, as this is a well-known advantage to using transmission queues.

With regard to Claim 11, Yamakawa in view of Hirose teaches all the limitations of Claim 10 as described above. Yamakawa further teaches wherein the circuitry is configured to:
acquire the transfer history information indicating the transfer state of the data from the information processing system to execute the transfer process ([0040] “FIG. 8 is a table showing an example of a data configuration of transmission history information.” [0066] “the state information includes log data indicating an execution history or an operation history of a job of the image forming apparatus 10”);
determine, based on the transfer history information, whether the data has been subjected to the transmission process; and execute the transmission process in response to determining that the data has not been subjected to the transmission process ([0102] “The command transmitter and receiver 106 may transmit, to the untransmitted data processor 112, only the untransmitted data, or the transmitted data that is transmitted to the management server 20 together with the untransmitted data.”).

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa as applied to Claims 1 and 15 above, and further in view of Acuna-Rohter et al. (US PGPUB 2016/0328796).
With regard to claim 13, Yamakawa teaches all the limitations of claim 1 as described above. Yamakawa does not teach the encryption as described in claim 13. Acuna-Rohter teaches
wherein communication for transmitting the transfer history information from the information processing system to the apparatus in response to receipt of the data, and communication for transmitting the identified data from the apparatus to the information processing system are performed via the Internet using an encrypted communication method ([0032] “the content of each message packet may be encrypted with the last message packet including the key for decrypting the previously sent packets of the message.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the apparatus as disclosed by Yamakawa with the encryption as taught by Acuna-Rohter in order protect the data during transmission, as this is a well-known advantage to using data encryption.

With regard to Claim 16, this claim is equivalent in scope to Claim 13 rejected above, merely having a different independent claim type, and as such Claim 16 is rejected under the same grounds and for the same reasons as discussed above with regard to Claim 13. 


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 2 recites the following:
“wherein the transfer state of the data indicated in the transfer history information includes any one of a status indicating that a transfer process of the data has been accepted, a status indicating that the transfer process of the data is being executed, a status indicating that the transfer process of the data has been completed, and a status indicating that a fault has occurred, and
wherein the circuitry is configured to identify data having none of the status indicating that the transfer process of the data has been accepted, the status indicating that the transfer process of the data is being executed, and the status indicating that the transfer process of the data has been completed, as the data to be transmitted from within the data stored in the memory.”
Claim 12 recites the following:
“wherein the circuitry is configured to identify, based on the transfer history information, data not to be subjected to a transmission process from within the data stored in the memory, and delete the identified data from the memory.”

The Office notes that these limitations are neither taught by, nor obvious in light of, the teachings of the prior art. 
Claims 2-9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702. The examiner can normally be reached Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J SIMONETTI/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        December 10, 2022